DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The provisional nonstatutory double patenting rejection over co-pending application no. 16/348,213 in the action dated 10/14/2020 is hereby withdrawn in view of the claim amendments filed 12/07/2020. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Collier on 03/16/2021.

The application has been amended as follows: 
Claims 12-15 are canceled

Claim 1 is amended to read: 
“A method for producing or repairing a three-dimensional workpiece, the method comprising the following steps:
depositing a sequence of layers of a raw material powder onto a substrate;
after depositing a raw material powder layer, irradiating selected areas of said deposited raw material powder layer with an electromagnetic or particle radiation beam in a site selective manner in accordance with an irradiation pattern which corresponds to a geometry of at least part of a layer of the three-dimensional workpiece to be produced, said irradiation pattern comprising a scan pattern, 
wherein 
the substrate has a substantially single-crystalline microstructure;
the irradiation is controlled so as to maintain said single-crystalline microstructure and to produce a metallurgical bond between irradiated sites of the raw material powder layer and the substrate and/or a previously deposited raw material powder layer; 
the method comprising the further steps of:
defining the scan pattern to be a two directional scan pattern,
orienting the scan pattern such that it extends at an angle of 45º with respect to a predetermined crystal orientation of the substrate, said angle having a tolerance of +/-15º, wherein said predetermined crystal orientation is one of a [1 0 0] orientation, [0 1 0] orientation, [-1 0 0] orientation, and [0 -1 0] orientation, and
choosing a rotation angle of the scan pattern between two subsequently deposited raw material powder layers to be 0º throughout the workpiece, said rotation angle having a tolerance of +/-15º.”

The title is amended to read “METHOD FOR PRODUCING A SINGLE-CRYSTALLINE WORKPIECE”

The abstract is amended to read:
“A method for producing or repairing a three-dimensional workpiece, the method including: depositing a sequence of layers of a raw material powder onto a substrate; after depositing a raw material powder layer, irradiating selected areas of the deposited raw material powder layer with an electromagnetic or particle radiation beam in a site selective manner in accordance with an irradiation pattern which corresponds to a geometry of at least part of a layer of the three-dimensional workpiece to be produced, the irradiation pattern including a scan pattern, wherein the substrate has a substantially single-crystalline microstructure; the irradiation is controlled so as to maintain the single-crystalline microstructure and to produce a metallurgical bond between sites of the raw material powder layer that are irradiated and the substrate and/or a previously deposited raw material powder layer, defining the scan pattern, so as to be one of a unidirectional or two directional scan pattern, rotating the scan pattern between two subsequently deposited raw material powder layers by a predetermined angle.”

Allowable Subject Matter
Claims 1, 2, 6, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736